13Z-I5*
                                         ELECTRONIC RECORD



                                                                               Appeal from an Order Denying
CCA #       09-14-00550-CR                                  OFFENSE:           DNA Testing


            Joe Frank Horace Sr.
STYLE:      v. The State of Texas                           PUNISHMENT:


                                                            COUNTY:            Jefferson


TRIAL COURT:             Criminal District Court                                                    MOTION

TRIAL COURT #:           95770                                  FOR REHEARING IS:

TRIAL COURT JUDGE:       Judge John Stevens                     DATE:

DISPOSITION:       DISMISSED                                    JUDGE:




DATE:         01-21-15

JUSTICE:      Hollis Horton             PC     NO     S   YES

PUBLISH:      NO                        DNP:    YES


CLK RECORD:        12-23-14                               SUPPCLKRECORD:
RPT RECORD:                                               SUPPRPTRECORD:
STATE BR:                                                 SUPP BR:

APP BR:                                                   PRO SE BR:                12-31-14




                                                                                               I3a-/r
                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                    CCA#            PD-0132-15



         PBO SE.                    Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE: _     o^foi 9-ctr                                              SIGNED:                         PC:

JUDGE:           fjt\, (4*.
                        Waa***^                                      PUBLISH:                       DNP:




                    MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                  ON

JUDGE:                                                               JUDGE: